Steven W. Silver AK Bar No. 7606089
Robertson, Monagle, and Eastaugh, PC
1810 Samuel Morse Drive Suite 202
Reston, VA 20191
703.527.4414 (office)
703.313.1793 (fax)
ssilver628@aol.com

James F. Clark, III AK Bar No. 690725
Law Office of James F. Clark
1109 C Street
Juneau, AK 99801
907.586.0122 (main)
907.586-1093 (fax)
jfclarkiii@gmail.com

                THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ALASKA

  FRIENDS OF ALASKA NATIONAL
     WILDLIFE REFUGES, et al.,          Case No. 3:19-cv-00216-JWS
                      Plaintiffs,
v.

                                        DEFENDANT-INTERVENORS’
      DAVID BERNHARDT, et al.,
                                        OPPOSITION BRIEF TO
                     Defendants,
                                        PLAINTIFS’ MOTION FOR
                                        SUMMARY JUDGMENT
and
                                        (Civil Rule 56(a), Local Civil Rule
                                        16.3)
    KING COVE CORPORATION,
             et al.,
                 Intervenor-
Defendants




       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 1 of 48
                                        TABLE OF CONTENTS


TABLE OF AUTHORITIES……………………………………...……...…..…..v

LIST OF SHORT NAMES AND ACRONYMS .................................................ix

INTRODUCTION...................................................................................................1

STATEMENT OF FACTS…………………………….…………………...…….3

STANDARD OF REVIEW…………………………………………………...….3

ARGUMENT……………………………….………………………………...…...5

I.      THE SECRETARY’S JULY 3, 2019 DECISION IS NOT A
        REVERSAL OF SECRETARY JEWELL’S 2013 DECISION OR
        OTHER DEPARTMENT OF INTERIOR POLICY AND THUS THE
        FOUR FACTOR TEST SET OUT IN FOX DOES NOT
        APPLY………..……………………………………………………………6

II.     PLAINTIFFS’ SPECIFIC CONTENTIONS THAT THE LAND
        EXCHANGE IS AN IMPERMISSIBLE CHANGE IN POLICY ARE
        WITHOUT MERIT……………………………………………………....12

        A.   Plaintiffs’ Claim That the Decision Document Fails to Adequately
        Address Harm to the Refuge’s Irreplaceable Resources Is Based on
        Trustees’ Erroneous Assertion that the Land Exchange Authorizes
        Construction of a Road…...………………………………………..……..13

        B.    Plaintiffs’ Claim That the Decision Document Fails to Adequately
        Explain His Conclusion Regarding the Value of Lands to be Received
        Via the Exchange Is Without Merit……………………………………...15

        C.    The Decision Document Provides Good Reasons for Disregarding
        the Alternative Transportation Options in the 2013 ROD……………..18

                                                                                                               ii
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
          Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 2 of 48
III.   NOTWITHSTANDING SECRETARY BERNHARDT’S CONCERN
       ABOUT THERE BEING AN “EXTENT” TO WHICH THE LAND
       EXCHANGE IS A CHANGE IN POLICY FROM SECRETARY
       JEWELL’S 2013 ROD, THERE IS NO CHANGE IN
       POLICY………….……………………………………………………..…19

IV.    THE LAND EXCHANGE DOES NOT VIOLATE NEPA….……...….21

       A.   The Land Exchange is exempt from NEPA under Section 1302 of
       ANILCA…………………………………………………………………...24

       B.    The Land Exchange Is Also Exempt from NEPA under Section
       910 of ANILCA………………………………………………….………...27

       C.    Conclusion……………………………………………………….…30

V.     THE LAND EXCHANGE FURTHERS THE PURPOSES OF
       ANILCA………………………………………………………………..….30

VI.    THE LAND EXCHANGE IS NOT SUBJECT TO, AND THUS, DID
       NOT VIOLATE, ANILCA TITLE XI…………………………………..35

VII. THE SECRETARY DID NOT VIOLATE THE CONSULTATION
     REQUIREMENTS OF THE ENDANGERED SPECIES ACT……….37

VIII. VACATING THE AGREEMENT IS AN INAPPROPRIATE AND
      UNNECESSARY REMEDY…………...………………………………...37

IX.    CONCLUSION…………………………………………………..………..38




                                                                          iii
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 3 of 48
                               Table of Authorities
Cases

Ark Initiative v. Tidwell, 816 F.3d 119, 129-130 (D.C. Cir. 2016)………...11,12,18

Bahr v. EPA, 836 F.3d 1218, 1229 (9th Cir. 2016)………………………….……17

City & County of San Francisco v. United States, 130 F.3d 873, 877 (9th Cir.
1997)………………………………………………………………………………..3

City of Angoon v. Marsh, 749 F.2d 1413, 1415 (9th Cir. 1984)………...……...…32

Consejo De Desarrollo Economico De Mexacali v. United States,
482 F3d 1157 (9th Cir. 2007)……………………………………………,,,,… 25,26

Couer Alaska Inc. v. S.E. Alaska Conservation Council, 557 U.S. 261, 129
S.Ct.2458 (2009).;………………………………………………………….……..37

FCC v. Fox Television, 556 U.S. 502 (2009)………...1,2,,7,8,11, 12, 13, 14,15,18

Lands Council v. McNair, 537 F.3d 981 (9th Cir. 2008), aff’d, 629 F.3d 1074
(9th Cir.2010)…………………………………………………………………4,5,34

League of Wilderness Defenders Blue Mountains Biodiversity Project v. Allen,
615 F.3d 1122 (9th Cir. 2010)………………..…………………………………5,34

Miccosukee Tribe of Indians v. United States Army Corps of Engineers,
619 F.3d 1289 (11th Cir. 2010)………………………………..………………….27

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins. Co. Inc.,
459 U.S. 29, 43 (1983)…………….……………………………………………4,15



                                                                                iv
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
        Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 4 of 48
Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 658
(2007)……………………………………………………………………………….4


National Audobon Society v. Hodel, 606 F. Supp. 825 828-29(D. Alaska1984)…32

Nat’l Wildlife Fed’n v. U.S. Army Corps of Eng’rs, 384 F.3d 1163, 1170
(9th Cir.2004)……………………………………………………………………………….4

Natural Res. Def. Council v. Nat’l Marine Fisheries Serv., 421 F.3d 872, 877
(9th Cir. 2005)…………………………………………………………..…………………..4

Oregon Natural Resources v. Thomas, 92 F.3d 792, 796 (1996)………………8, 24

Organized Village of Kake v. U.S. Department of Agriculture,
795 F.3d 956 (9th Cir. 2015)………………………………………….…1,2,8,11,18

Pollinator Stewardship Council v. EPA 806 F.3d 520 (9th Cir.
2015)………………………………………………………………………………37

State of Alaska v. United States Forest Service, 2019 WL 2465174 Slip Op at 2
(Attachment 1)………………………………………………………….…………24

Tyonek Native Corp. v. Secretary of Interior, 836 F.2d 1237, 1240
(9th Cir., 1988)………………………………………………………………...…23

Varity Corp. v. Howe, 516 U.S. 489, 519 (1996)……………………….…….......36

Yazzie v. U.S. Envtl. Prot. Agency, 851 F.3d 960, 968 (9th Cir. 2017)……...……17


Statutes

Administrative Procedures Act 5 U.S.C. §701-706 ………………....1,3,5,12,18,33

                                                                             v
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 5 of 48
16 U.S.C. §1613a………………………………………....………..........22,27,28,30

16 U.S.C . §3101 (b), (c), and (d)………………...……………….………………31

16 U. S.C. 3162……………………………………………………………..…….35

16 U.S.C. § 3164………………………………...………………………...……3,35

16 U.S.C. 3170……………………………………………………………………31

16 U.S.C. 3192,,,,,,,,,,,,,,,..1,2,7,9,10,11,12,13,17,20,21,22,24,26,29,30,32,33,34,36

43 U.S.C. § 1613a………………………………………..……………….7,28,29,32

43 U.S.C. § Section 1621(f)……………………………………...11,17,20,30,33,34


43 U.S.C. 1638………………………………..…….….…….1,2,21,22,23,27,28,30

Alaska Native Claims Settlement Act Pub. L 94-204, 89 Stat.
1145(1971),………………………..……………..2,3.11,12,22,28,2930,31,33,34,36

Alaska National Interest Lands Conservation Act , Pub. Law 96-487, 94 Stat.
371 (1980)……1, 2, 6,7,9,11,13, 15,12,19,20,21,22,23,24,27,28,29,30,31,32,33,37

Endangered Species Act (16 U.S.C 1536)…………………………………...……37

National Environmental Policy Act
(42 U.S.C. §§ 4321 – 4370)……………………………….2,3,21,23,24,25,26,27,28

Omnibus Publ. Land Mgmt. Act of 2009 (Pub. Law 111-11, Title VI, 123
Stat.99)………………………………………………….……………6,7,8,19,20,21


Rules

                                                                                     vi
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
        Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 6 of 48
Fed. R. Civ. P. 56 (a)………………………………………………………...……..3

Other Authorities

Charles F. Wilkinson, AMERICAN INDIANS, TIME, AND THE LAW 52
(1987) Alaska Law Review…………………………..…………………………..22

Senate Energy and Natural Resources Committee Report S. REP. NO. 96-413
…………………………………………………………………………...…25,29,30




                                                                          vii
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 7 of 48
                           List of Short Names and Acronyms

ANCSA                            Alaska Native Claims Settlement Act

ANILCA                           Alaska National Interest Lands Conservation Act

APA                              Administrative Procedure Act

Borough                          Aleutians East Borough

Corps                            U.S. Army Corps of Engineers

Interior                         Department of the Interior

EIS                              Environmental Impact Statement

ESA                              Endangered Species Act

Izembek or the Refuge            Izembek National Wildlife Refuge

NEPA                             National Environmental Policy Act

OPLMA                            Omnibus Public Land Management Act of 2009

The Secretary                    Secretary of the U.S. Department of Interior

The Service                      U.S. Fish and Wildlife Service




                                                                                viii
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
           Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 8 of 48
DEFENDANT INTERVENORS OPPOSITION TO PLAINTIFFS’ MOTION
               FOR SUMMARY JUDGMENT



                                 INTRODUCTION

        Before the Court is the Secretary’s July 3, 2019 Decision to approve a land

exchange between the U.S. Fish & Wildlife Service and King Cove Corporation

(KCC) (Land Exchange). The Land Exchange transfers land ownership to Alaska

Natives through a process that Congress has firmly committed to the discretion of

the Secretary of Interior in Alaska National Interest Lands Conservation Act, (16

U.S.C § 3101-3233)   (ANILCA) § 1302 (h). Road construction through the Izembek

Wildlife Refuge is explicitly not authorized as part of the Land Exchange.1


        Nevertheless, the Plaintiffs’ Opening Brief wrongly claims that the

Secretary’s July 3, 2019 Land Exchange Decision also authorizes road construction

in the Refuge. Based upon this incorrect contention Plaintiffs argue that the Land

Exchange Decision reverses Secretary Jewell’s 2013 policy decision (that denied a

land exchange that did include road construction) in violation of the Administrative

Procedures Act’s (5 U.S.C. §§ 701 – 706) (APA) requirements for changing

agency policy as set out in FCC v. Fox Television, 556 U.S. 502 (2009) and




1
    Decision Document at 2 and 16. (AR INT- 002815 and AR INT- 002829).
                                                                                   1
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 9 of 48
Organized Village of Kake v. U.S. Department of Agriculture, 795 F.3d 956 (9th

Cir. 2015).


        Because the Land Exchange Decision did not authorize construction of a

road through the Refuge, because the Decision was authorized by federal statutes

different than that which authorized Secretary Jewell’s 2013 Record of Decision

(ROD), because it was based on a record different from that which supported

Secretary Jewell’s 2013 ROD, and because the Alaska Native Claims Settlement

Act (43 U.S.C. §§ 1601-1624) (ANCSA) and ANILCA specifically authorize land

exchanges in which the indigenous people who have occupied the land for 4,000

years are authorized by Congress to become owners of land that has been held in a

Federal Conservation System Unit (CSU) for 60 years; Secretary Bernhardt’s

decision to approve the Land Exchange is in accord with, and does not reverse or

contradict, any prior Department of Interior (DOI) policy. Thus, Secretary

Bernhardt’s Land Exchange Decision is not subject to the Fox and Organized

Village of Kake four-factor test on which Plaintiffs’ entire case depends.


        Moreover, for the reasons given in the Decision Document2 and in this Brief

below: 1) the Land Exchange does not require a National Environmental Policy



2
    Decision Document at 2 and 16. (AR INT-002815 and AR INT- 002829).
                                                                                  2
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 10 of 48
Act (42 U.S.C. §§ 4321 – 4370) (NEPA) review;3 2) it furthers the purposes of

ANILCA; and 3) it is not subject to ANILCA § 1104 as Plaintiffs erroneously

claim. Accordingly, Defendant Intervenors respectfully request that Plaintiffs’

Motion for Summary Judgment be denied.


                             STATEMENT OF FACTS

         The Secretary’s July 3, 2019 Decision Document (pages 3 – 12) (AR INT -

002816 and AR INT- 002825) does an excellent job of setting out the facts of this

matter and is hereby incorporated by reference.


                             STANDARD OF REVIEW

          A plaintiff seeking to challenge a federal agency’s compliance with

    NEPA must bring its claim under the APA 5 U.S.C. § 706. Summary judgment

    is appropriate if “there is no genuine dispute as to any material fact and the

    movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56 (a). In

    reviewing an administrative agency decision, ‘summary judgment is an

    appropriate mechanism for deciding the legal question of whether the agency

    could reasonably have found the facts as it did.’” City & County of San

    Francisco v. United States, 130 F.3d 873, 877 (9th Cir. 1997) (quoting


3
    ANILCA §§ 1302 (h) and 910.
                                                                                     3
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 11 of 48
 Occidental Eng’g Co. v. INS, 753 F.2d 766, 770 (9th Cir. 1985)).

      Under the APA, a court may set aside a final agency action only if, after

reviewing the administrative record, the agency’s action is found to be “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

U.S.C. § 706(2)(A); Natural Res. Def. Council v. Nat’l Marine Fisheries Serv., 421

F.3d 872, 877 (9th Cir. 2005). A decision is not arbitrary or capricious if the

federal agency explained its action by articulating a “rational connection between

the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto Ins. Co. Inc. 459 U.S. 29, 43 (1983); Nat’l Wildlife Fed’n v.

U.S. Army Corps of Eng’rs, 384 F.3d 1163, 1170 (9th Cir.2004).

      The arbitrary and capricious standard is narrow and precludes a reviewing

court from substituting its own judgment for that of an expert federal agency. Nat’l

Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 658 (2007). The

Ninth Circuit’s en banc opinion in Lands Council v. McNair, 537 F.3d 981 (9th

Cir. 2008), aff’d, 629 F.3d 1074 (9th Cir. 2010), restored the Ninth Circuit to

affording appropriate deference to agency decision-making consistent with that

applied by the U.S. Supreme Court and followed by other Circuit Courts

of Appeal. McNair reminded the Courts of this Circuit not to step into the role of

scientist by second-guessing how an agency validates competing scientific

hypotheses, evaluates scientific studies or resolves scientific uncertainty. Id. at
                                                                                   4
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 12 of 48
988. McNair emphasized that reviewing courts should be at their most deferential

where an agency is addressing difficult scientific issues within its area of special

expertise. Id. at 993.

      Since the en banc McNair opinion issued, the courts of this Circuit have

heeded McNair by affording proper deference to scientific agency expertise in the

APA setting. In League of Wilderness Defenders Blue Mountains Biodiversity

Project v. Allen, 615 F.3d 1122 (9th Cir. 2010) (Allen), an Oregon District Court’s

decision halting a forest restoration project involving thinning of forest habitat was

reversed. The Allen majority acknowledged its responsibility to grant its “highest

deference . . . to the Forest Service’s technical analyses and judgments within its

area of expertise,” and it also criticized a dissenting judge’s effort to second-guess

the agency’s technical determinations “because he does not like the

Forest Service’s approach to solving the problems addressed. We went en banc [in

McNair] to foreclose precisely this type of second-guessing.” Id. at 1131.


                                 ARGUMENT

      The Secretary has executed a land exchange agreement, nothing more. The

Agreement simply authorizes a transfer land ownership. It does not authorize

construction of a road. Accordingly, the harms Plaintiffs allege from road

construction will not be caused by the Land Exchange and, thus, Defendant
                                                                                     5
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 13 of 48
Intervenors respectfully request that their Motion for Summary Judgment be

denied.


      I.     THE SECRETARY’S JULY 3, 2019 DECISION IS NOT A
             REVERSAL OF SECRETARY JEWELL’S 2013 DECISION OR
             OTHER DEPARTMENT OF INTERIOR POLICY AND THUS
             THE FOUR FACTOR TEST SET OUT IN FOX DOES NOT
             APPLY

      The issue before Secretary Jewell in the 2013 ROD was explained as

follows:


      The Record of Decision provides the determination of the U.S. Department
      of Interior regarding whether to proceed with a land exchange and allow
      road construction through the Izembek National Wildlife Refuge, as
      provided in the Omnibus Public Land Management Act of 2009. (2013
      ROD at page 2). (AR INT- 001237-38 ). (Emphasis added).
      In contrast the decision made by Secretary Bernhadt was set out as follows

in the Decision Document:


      The question before me is whether to authorize a land exchange pursuant to
      ANILCA that will afford KCC the ability to use its land selections in the
      pursuit of a better range of health and safety options for their community.
             -     -      -     -      -     -      -     -      -        -
      Nevertheless, as noted above, any decision by KCC to pursue a road
      connection is separate and distinct from the land exchange authorized
      here. (Decision Document at page 16). (AR INT- 002829). (Emphasis
      added).
      These are not the same decisions. The decision before Secretary Jewell was

to proceed with a land exchange and authorize construction of a road through the

                                                                                 6
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 14 of 48
Izembek Wildlife Refuge pursuant to authority granted to her by the Omnibus

Public Land Management Act of 2009 (Public Law 111-11, Title VI, Subtitle E

(OPLMA). The decision before Secretary Bernhardt was to proceed with a land

exchange pursuant to authority granted to him by ANILCA § 1302 (h) and

ANSCA 43 U.S.C. § 1613(a).4


        Notwithstanding the Secretary’s explicit explanation that “any decision by

KCC to pursue a road connection is separate and distinct from the land exchange

authorized here,” Plaintiffs’ entire case is based on their gross mischaracterization

that “[i]n executing the Exchange Agreement, the Secretary failed to explain his

reversal of decades of agency findings and decisions rejecting a land exchange for

a road.” (Plaintiffs’ Opening Brief at page 12).5 By misrepresenting the decision

actually taken by Secretary Bernhardt, Plaintiffs present the Court with the

spurious legal claim that Secretary Bernhardt failed to comply with the four-factor

test FCC v. Fox Television Stations, 556 U.S. 502 (2009). (Plaintiffs’ Opening

Brief at pages 12 and 13).


4
    Paragraph A, Land Exchange Agreement. (AR INT - 002868).
5
 See also Plaintiffs’ same mischaracterization of Secretary Bernhardt’s Decision at
pages 1, 8, 11, 16, 17, 18, 24, 25, 27, 28, 29, 30, 35, and 38. The Decision
Document specifically says that it does not authorize construction of a road at
pages 2, 14, and 16. (. (AR INT - 002815, AR –INT 002827, and AR INT -
002829)
                                                                                   7
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 15 of 48
      In Fox the United States Supreme Court considered whether the FCC’s

decision to begin treating isolated uses of non-literal profanity in television

broadcasts as indecent constituted an arbitrary and capricious policy change.

Previously, the FCC had required repetitive use to render non-literal profanity as

indecent. In other words, the FCC’s indecency standard was based on the same

considerations, but what had previously not been considered indecent was now

considered indecent.


      In Organized Village of Kake v. United States Department of Agriculture,

795 F.3d 956, 967 (9th Cir. 2015) (en banc) the Department of Agriculture used the

same facts in the 2000 EIS (which underlay its decision in the 2001 ROD to apply

the Roadless Rule to the Tongass National Forest), as support for its decision in the

2003 ROD (which reversed its decision to apply the 2001 Roadless Rule to the

Tongass National Forest). The En Banc Court stated:


      The central issue in this case is whether the 2003 ROD rests on factual
      findings contradicting those in the 2001 ROD, and thus must contain the
      “more substantial justification” or reasoned explanation mandated by Fox.
      It follows that in order for the Fox line of cases to apply to the present case,

Secretary Bernhardt’s decision to grant the land exchange would have to contradict

the facts on which the 2013 ROD had been decided. Secretary Jewell decided to

disapprove the 2013 land exchange pursuant to the process established by


                                                                                     8
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 16 of 48
Congress in OPLMA because it would have also authorized construction of a road

through the Refuge.6 Since the construction of a road through the Refuge was

specifically and expressly not authorized by Secretary Bernhardt’s land exchange

decision, his land exchange decision (made pursuant to authority granted by

Congress in ANILCA § 1302 (h)), was a new decision - not a change from what

Secretary Jewell had decided.


        Moreover, the Federal Government has no policy prohibiting a land

exchange which would restore ownership of land to the indigenous people who

have occupied it for 4,000 years. In fact, the contrary is true. Paragraphs 3 and 4 of

the Declaration of Henry Mack, attached to Defendant Intervenors’ Motion to

Intervene, set out a compelling reason for the Secretary to approve the Land

Exchange:


        3. I have a spiritual and subsistence connection to the area contained in the
        King Cove Land Exchange. My ancestors, family members and I have
        fished, hunted, picked berries and subsisted on these lands since time
        immemorial and long before the United States “bought” Alaska from
        Alaska in 1867 and also long before the Secretary of Interior designated that
        area in 1960 as part of the Izembek National Wildlife Range. My spiritual
        and subsistence connection continues unbroken to this day.
        4. In my opinion, this land exchange will partially right a long-term wrong
        which my family, the Aleut people and I have suffered since the Range and
        now Refuge was established on our ancestral lands. We have not been able
        to enjoy the area and foster a better relationship with the U. S. Fish and
6
    See 2013 ROD at page 3. (AR INT - 002839).
                                                                                    9
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 17 of 48
      Wildlife Service. For example, when the USFWS considered what the land
      status of this areas should be during the consideration of the Alaska
      Native Lands Conservation Act in 1977-1980, we Aleut people and
      residents of King Cove and Cold Bay were not even contacted to ask our
      opinion of what the land status of the area should. As far as I know the
      Congress was not even informed that we Aleut people might have an
      opinion or concerns on how the status of this land might affect our lives and
      our spiritual and cultural connection to this land.


The Declaration of Leff Kenezuroff further illustrates this:

      1. I am 91 years old and am a shareholder of the King Cove Corporation. I
      am also an Aleut member of the Native Village of Belkofski, a certified
      tribe recognized by the Department of Interior. The Village used to be
      located near what is now the exterior boundaries of what is now the Izembek
      Refuge.

      2. As a child and young man, I actually lived part time in my Village, and
      subsisted, hunted, and fished within the exterior boundaries of the Refuge.
      But my Village was effectively eliminated by officers of the US Fish and
      Wildlife Service who came into the Village and ordered us to leave. Then
      these officers burned our cabins. Thus, the Native Village of Belkofski was
      rendered a physical nonentity. I gave this testimony in Tribal to Tribal
      consultation with Dept. Of Interior a few years ago, but no action to restore
      our village or compensate our tribe or tribal members was ever taken.

      3. I am an original shareholder of the King Cove Corporation, but that does
      not compensate for the wrong done to our Village and Tribe. So, it is
      particularly important that my tribe be a Defendant-Intervenor in this
      litigation. The particular experience of my Village is an important part of
      this case and needs to be told and considered as part of this litigation.

      4.The Native Village of Belkofski strongly supports this land exchange. If
      our Village had not been destroyed, our land would still be located near the
      boundaries of the Refuge. So, the land ownership provided by this land
      exchange is the first time some Aleut land will be returned to our people.


                                                                                 10
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 18 of 48
      Federal policy set out in ANCSA § 22 (f) and ANILCA § 1302 (h)

specifically provide the Secretary the authority he used to respond to situations like

those described above:

      I am cognizant of the Department’s responsibilities to the Alaska Native
      people, particularly in fulfilling the promises made to adequately address
      their economic, social, and cultural needs as provided in ANCSA and
      ANILCA. (Decision Document at page 2) (AR INT- 002815).

      The test for whether there has been a change in policy requiring application

of the Fox four factor test in this case should be similar to that applied in Ark

Initiative v. Tidwell, 816 F.3d 119, 129-130 (D.C. Cir. 2016) in which the D.C

Circuit held that Fox did not apply. In that case environmental groups sued the

Forest Service alleging that the Service had opted generally not exempt ski areas

from application of the 2001 Roadless Rule. Therefore, the environmental groups

contended, when it exempted ski-area acreage from the 2012 Colorado Roadless

Rule the Forest Service was required to “provide a more detailed justification than

what would suffice for a new policy created on a blank slate.” The Court

distinguished Organized Village of Kake:


      The 2012 Colorado Rule, in contrast, was based on an entirely new record,
      including a new EIS, and supported with new, State-specific findings.
      None of the Colorado findings conflicts with the findings underlying the
      nationwide 2001 Roadless Rule, which looked at “the ‘whole picture’
      regarding the management of the National Forest System,” 66 Fed. Reg. at
      3246; see id. at 3246–48, and which, the Service even then acknowledged,
      could affect states differently, id. at 3264. No enhanced justification was
      required for the Service’s State-specific ski-area exclusion.
                                                                                    11
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 19 of 48
Because Secretary Bernhardt’s Land Exchange Decision is based on different facts

than Secretary Jewell’s 2013 ROD (because it does not authorize construction of a

road through the Refuge), and because it was made pursuant to different federal

statutes that specifically authorize land exchanges in which ANCSA corporations

are authorized by Congress to become owners of land previously held in Federal

CSUs and, because it was based on a different record than Secretary Jewell’s 2013

ROD; Secretary Bernhardt’s decision to approve the Land Exchange does not

reverse, any prior Department of Interior policy. So, just as in Ark Initiative v.

Tidwell, the Land Exchange Decision presents “a material change in the overall

decision making picture” and is not subject to the Fox four-factor test on which

Plaintiffs’ entire case depends.


      II.    PLAINTIFFS’ SPECIFIC CONTENTIONS THAT THE LAND
             EXCHANGE IS AN IMPERMISSIBLE CHANGE IN POLICY
             ARE WITHOUT MERIT.
      Fox requires a four-factor test to determine whether an agency’s change in

policy complies with the APA. The agency must (1) display “awareness that it is

changing position;” (2) show that “the new policy is permissible under the statute;”

(3) believe the new policy is better; and (4) provide “good reasons” for the new

policy, which, if the “new policy rests upon factual findings that contradict those

which underlay its prior policy,” must include “a reasoned explanation . . . for

                                                                                  12
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 20 of 48
disregarding facts and circumstances that underlay or were engendered by the prior

policy.” This requires “a more detailed justification than what would suffice for a

new policy created on a blank slate.” (Fox at 515-516).

      Plaintiffs concede that the Decision Document complies with the first and

third factors, but allege that it fails the second7 and fourth factors. (Plaintiffs’ Brief

at page 13). Plaintiffs assert three major eas in which they claim the Secretary

failed “to provide a reasoned explanation for disregarding facts that underlay the

Service’s longstanding refusal to exchange lands:”

      1. failure “to adequately address findings regarding harm to the Refuge’s
         irreplaceable resources;” (Plaintiffs’ Brief at 15);

      2. failure “to adequately explain his conclusion regarding the value of lands
         to be received via the exchange:” (Plaintiffs’ Brief at 17); and

      3. failure “to adequately address prior factual findings regarding alternative
         transportation options and his contrary findings are not supported by the
         record.” (Plaintiffs’ Brief at 18 -19).


      A.     Plaintiffs’ Claim That the Decision Document Fails to Adequately
             Address Harm to the Refuge’s Irreplaceable Resources Is Based
             on Plaintiffs’ Erroneous Assertion that the Land Exchange
             Authorizes Construction of a Road.


7
  Plaintiffs state that the Land Exchange “is not permissible under the statute”
because it failed to serve the purposes of ANILCA as required by ANILCA § 1302
(h). (Plaintiffs’ Brief at 13). Plaintiffs argument on this point is refuted in Section
V of this Brief below.
                                                                                       13
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 21 of 48
      The Decision Document states at multiple points that, unlike the decision

made by Secretary Jewell in 2013, the Land Exchange does not authorize

construction of a road: “Again, the land exchange agreement remains a purely legal

transaction and does not authorize any ground disturbing activities.” Decision

Document at 16; See also pages 2 and 14. (INT- 002829, AR INT- 002815, AR

INT-00028, and AR INT- 002827).                Nevertheless, Plaintiffs persist in

mischaracterizing Secretary Bernhardt’s Decision by claiming that it authorized

construction of a road:

      The 2013 ROD (like prior decisions) found that the exchange would not
      protect Izembek’s resources while the Secretary now states that it will. But
      the Secretary’s Memo does not confront the prior findings, only offering
      conclusory statements instead of reasoned explanation supported by the
      record. For instance, the 2013 ROD determined that the road proposal,
      despite limitations on use, would result in increased human access and
      activity that would have “profound adverse effects on wildlife use and
      habitats of the isthmus” and Wilderness. (Plaintiffs’ Brief at page 15).
(See also Plaintiffs’ Brief at pages 1, 8, 11, 16, 17, 18, 24, 25, 27, 28, 29, 30, 35,

and 38).

      For the reasons previously described in Section I and in this Section of

Defendant Intervenors Opposition Brief, and because Plaintiffs’ argument is based

on the false assertion that it also approves construction of a road, the Land

Exchange Decision does not constitute a change in policy from Secretary Jewell’s

2013 ROD and thus does not raise Fox issues.


                                                                                    14
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 22 of 48
      B.     Plaintiffs’ Claim That the Decision Document Fails to Adequately
             Explain His Conclusion Regarding the Value of Lands to be
             Received from KCC Via the Exchange Is Without Merit.
      The Supreme Court explained the test for “good reasons” in Fox:

             [T]his means that the agency need not always provide a more detailed
             justification than what would suffice for a new policy created on a
             blank slate. Sometimes it must—when, for example, its new policy
             rests upon factual findings that contradict those which underlay its
             prior policy; or when its prior policy has engendered serious reliance
             interests that must be taken into account. (Fox at page 515).
      In selecting the KCC lands that DOI would receive in the Land Exchange,

the Secretary provided a “rational connection between the facts found and the

choice made:” (Motor Vehicle Mfrs. Ass’n of U.S., Inc. supra.)


      I find that the habitat the FWS would receive for addition to the refuge in the
      proposed land exchange is consistent with and will be acquired for the
      purposes of ANILCA. While the 2013 ROD discounted the value of the
      habitat FWS would receive in a potential land exchange. I find that
      Federal ownership and a more permanent conservation status for the lands
      and land selection rights to be acquired enhances the purposes of the
      Refuge. In fact, as noted in the record. the 1998 Izembek Land Protection
      Plan identified lands owned by King Cove Corporation within the
      Refuge boundaries as containing valuable fish and wildlife habitat and
      prioritized this land for acquisition and protection. (Decision Document at
      page 18).

The Secretary further found that the Land Exchange would add

      substantial acreage to the Izembek and Alaska Peninsula refuges that has
      been previously identified by the FWS as being important habitat while
      offering KCC the opportunity to explore improved public safety through a
      safer and more reliable means of emergency access to the Cold Bay airport
      for the residents of and visitors to King Cove. Decision Document at 19.
      (AR INT - 002832).
                                                                                  15
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 23 of 48
       Nevertheless, Plaintiffs assert that the Decision Document violates the “good

reasons” test by attempting to paint Secretary Bernhardt’s decision to accept

KCC’s offer of 500 acres and a relinquishment of its right to select 5430 acres for

500 acres of Refuge land as unreasonable when compared with Secretary Jewell’s

2013 rejection of 56,393 acres of KCC and State land for 206 Acres of Refuge

land. Plaintiffs’ Brief at 23. This argument is based upon the false comparison of

“the Service’s 2013 findings that the value of those lands would not compensate

for or offset the negative impacts of road construction to the Refuge” with the

Land Exchange Decision before this Court which does not authorize road

construction through the Refuge.

       Because this exchange does not authorize construction of a road, the “not

more than 500 acres conveyed to KCC” may never be developed. The risks to

KCC of being unable to fully finance construction of a road and of never being

able to obtain the permits to construct it are significant. Construction of a one lane

gravel road within the 500 acres transferred to KCC by the United States - would

require permits from federal and state agencies, which would doubtless be

litigated.   Should any one of these contingencies not occur, KCC will have

transferred its land to the Izembek National Wildlife Refuge and surrendered its



                                                                                   16
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 24 of 48
selection rights to 5,430 acres of land within the Izembek Wilderness, but there

will be no road.

        Accordingly, it was reasonable for the Secretary to place a higher value on

the lands containing important wildlife and wilderness values that the Izembek

Refuge would receive for certain, than the 500 acres that were exchanged to KCC

that may never be developed. The Secretary must be allowed to balance the

positives of the lands obtained with any negatives regarding land relinquished.

Given

        Given the significant discretion to make land exchanges that Congress has

vested in the Secretary under Section 22 (f) of ANCSA and 1302 (h) of ANILCA,

the agency expertise needed to make a land exchange decision, the fact that this

Land Exchange does not approve construction of a road and is thus different from

the land exchange Secretary Jewell rejected in 2013 (and thus is a “clean slate”),

and the deference to agency decision-making applied by the Ninth Circuit;8 the

Court should defer to the Secretary short of obvious error. In short, the facts that

support the Land Exchange minus a road do not contradict the facts underlying the

Secretary Jewell’s refusal of 56,390 acres for 206 acres plus a road in 20

8
 “The standard is ‘highly deferential, presuming the agency action to be valid and
affirming the agency action if a reasonable basis exists for its decision.’ Bahr v.
EPA, 836 F.3d 1218, 1229 (9th Cir. 2016) (citation and internal quotation marks
omitted).” Yazzie v. U.S. Envtl. Prot. Agency, 851 F.3d 960, 968 (9th Cir. 2017).
                                                                                 17
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
        Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 25 of 48
         C. The Decision Document Provides Good Reasons for Disregarding
         the Alternative Transportation Options in the 2013 ROD
      Plaintiffs argue that the Secretary “failed to adequately address prior factual

findings regarding alternative transportation options and his contrary findings are

not supported by the record. (Plaintiffs’ Brief at page 18). This is simply wrong. At

pages 8 – 11 the Decision Document (AR INT- 002821 – AR INT- 002824)

describes Secretary Bernhardt’s review of alternative transportation options and the

reasons for his contrary findings.

      Unlike the situation in Kake, Secretary Bernhardt does not reach new

conclusions based on the same record in a way that contradicts the facts in that

record. Instead, his “contradictions” are based on a subsequent 2015 report

containing new data and new information that refute the facts on which Secretary

Jewell relied in 2013. This is the “material change in the overall decision-making

picture” described by the D.C. Circuit in Ark Initiative, supra, at 129 – 130.


      In sum Plaintiffs’ claim that the Land Exchange at issue here violates the

APA because it is a change in policy that fails to meet the Fox four factor test is

without legal merit.




                                                                                  18
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 26 of 48
      III.   NOTWITHSTANDING    SECRETARY     BERNHARDT’S
             CONCERN ABOUT THERE BEING AN “EXTENT” TO
             WHICH THE LAND EXCHANGE IS A CHANGE IN POLICY
             FROM SECRETARY JEWELL’S 2013 ROD, THERE IS NO
             CHANGE IN POLICY
      Even though the Secretary Bernhardt’s decision to approve a land exchange

without approving a road was not a reversal of Secretary Jewel’s 2013 decision to

deny a land exchange that included a road for the reasons given in Sections I and II

of this Brief above, in an abundance of caution Secretary Bernhardt nevertheless

states: “to the extent an authorization under ANILCA constitutes a policy change

from that described by Secretary Jewell in the 2013 ROD rejecting a similar but

not identical land exchange under OPLMA, such change is warranted, necessary

and appropriate. Decision Document at 2. (AR 002815). (Emphasis added).


He further states:
      [T]he decision to authorize a land exchange between FWS and KCC
      represents a change in policy position to the extent that such an agreement
      would provide the opportunity for KCC to possibly pursue the design
      permitting and potentially the construction of a road connection and the
      2013 ROD declined to approve the transfer of a road corridor to the State of
      Alaska for the construction, operation, and maintenance of a road between
      the communities of King Cove and Cold Bay. (Decision Document at page
      18). (AR INT- 002831). (Emphasis added).


      However, there is no change in policy. The “policy reversal” cannot be the

authority to construct a road which his Decision expressly makes clear is not part

of the land exchange. It may mean the potential for KCC to seek the permits to
                                                                                 19
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 27 of 48
construct a road on land that it would own. However, authorizing a land exchange

which provides only “the opportunity for KCC to possibly pursue the design

permitting and potentially the construction of a road connection” is not a change in

government policy. Congress offered “the opportunity to possibly pursue the

design permitting and potentially the construction of a road connection” in

OPLMA in 2009.


      The policy reversal to which Secretary Bernhardt is referring cannot mean

the authority to transfer land from the Refuge to its prior indigenous owners –

government policy set out in Sections 22 (f) of ANCSA and 1302 (h) of ANILCA

provide Congressional authority to exchange lands within a CSU.


      Moreover, it cannot mean a policy difference with Secretary Jewell

regarding a land exchange (without a road) affecting the Refuge. Secretary Jewell

did not turn down the OPLMA land exchange because the 13,300 acres offered by

KCC and the 43,093 acres offered by the State would not have added value to the

Refuge. Instead, she refused to approve the land exchange only because doing so

would have also approved construction of the road pursuant to OPLMA: “The

proposed land exchange would transfer to the State of Alaska all right, title, and

interest to a road corridor for the construction, operation, and maintenance of a

single lane gravel road between the communities King Cove and Cold Bay,

                                                                                  20
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 28 of 48
Alaska.” (2013 ROD at page 2). (AR 001237-38). “The EIS shows that

construction of a road through the Izembek National Wildlife Refuge would lead to

significant degradation of irreplaceable ecological resources that would not be

offset by the protection of other lands to be received under the exchange.” (2013

ROD at page 3). (AR 001237-38).


       Accordingly, notwithstanding Secretary Bernhardt’s concern about there

being an “extent” to which the land exchange is a change in policy from Secretary

Jewell’s 2013 ROD, there is no change in policy “from that described by Secretary

Jewell in the 2013 ROD rejecting a similar but not identical land exchange under

OPLMA regarding construction of a road through the Refuge.”


      IV.    THE LAND EXCHANGE DOES NOT VIOLATE NEPA
      Plaintiffs contend that the Exchange Agreement violates NEPA. (Plaintiffs

Brief at page 30). Plaintiffs are incorrect. The Land Exchange is exempt from

NEPA pursuant to the “notwithstanding any other provision of law” language in

Section 1302 (h) of ANILCA and under the plain language of Section 910 of

ANILCA.9



9
 In 2013 and 2014 the Secretary used his ANILCA § 1302(h) authority to make at
least three land exchanges for equal value for ANC Village Corporations within
the Yukon Delta Wildlife Refuge. The exchanges involved lands located near the
villages. See Appendix 9, KCC letter. (AR INT- 002504-38). The identical legal
                                                                               21
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 29 of 48
      Again, the Land Exchange does not authorize road construction or any

other ground disturbing activity: “To be clear, the exchange does not authorize

the construction of a road.” Decision Document at 2. (AR INT- 002815).

      Paragraph A of the Agreement sets out the authority under which the

Secretary made the Land Exchange:

      The Parties agree that the exchange is made pursuant to the Secretary of the
      Interior’s authority under section 1302(h) of ANILCA, as amended, 16
      U.S.C. § 3192(h), that pursuant to 16 U.S.C. § 1613a this exchange of land
      is a conveyance under ANCSA and therefore subject to section 910 of
      ANILCA, 43 U.S.C. § 1638.

      Congress granted sweeping authority to the Secretary to make land

conveyances and exchanges benefitting Alaska Natives:10

      ANCSA and ANILCA are both unique to Alaska and serve to provide very
      broad authority to undertake land exchanges on more flexible terms than the
      major land exchange legislation generally applicable elsewhere in the United
      States.


authority was used to make those exchanges as was used to make this exchange.
No NEPA analysis was performed and none of these exchanges was challenged by
the Plaintiffs on either a legal or policy basis. These exchanges thus reflect
Secretarial policy to treat land exchanges under ANILCA § 1302 (h) as exempt
from NEPA pursuant to ANILCA § 910.
10
   If Indians are involved, you should infuse all federal laws, old and new, with
the policy of the special Indian trust relationship and read those laws with a
heavy bias in favor of Indian and tribal prerogatives. If the first reading does not
produce a result in favor of the Indians, you should read the document again.
And once again – with an inventive mind. CHARLES F. WILKINSON,
AMERICAN INDIANS, TIME, AND THE LAW 52 (1987). (emphasis added)
quoted from Alaska Law Review 37 at 39, 1999.


                                                                                  22
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 30 of 48
             -     -      -     -      -     -      -     -      -        -

      Together, the two statutes provide a very broad scope of administrative
      authority to conduct land exchanges in Alaska. Significantly, ANILCA also
      provides that the National Environmental Policy Act of 1969 (NEPA)
      should not be construed as requiring the preparation of an environmental
      impact statement for "withdrawals, conveyances, regulations, orders,
      easement determinations, or other actions" that lead to the issuance of
      conveyances to Native Corporations under either ANCSA or ANILCA.

Decision Document at 15. (AR INT- 002828).

      In Tyonek Native Corp. v. Secretary of Interior, 836 F.2d 1237, 1240 (9th

Cir., 1988) the Ninth Circuit recognized the deference owed the Secretary and

the liberal construction to be given provisions favoring Alaska Natives:

         This case presents two conflicting canons of statutory construction. On
         one hand, statutes benefiting Native Americans should be construed
         liberally in their favor. See Three Affiliated Tribes of the Fort Berthold
         Reservation v. Wold Eng'g, 467 U.S. 138, 149, 104 S. Ct. 2267 2274,
         81 L.Ed.2d 113 (1984). On the other hand, we owe considerable
         deference to the interpretation of the Settlement Act by the Secretary of
         the Interior. See Doyon, Ltd. v. Bristol Bay Native Corp., 569 F.2d 491,
         496 (9th Cir.), cert. denied, 439 U.S. 954, 99 S.Ct. 352, 58 L.Ed.2d
         345 (1978); see also Monet v. INS, 791 F.2d 752, 753 (9th Cir.1986).

Unlike the situation Tyonek, the deference owed the Secretary and the liberal

construction owed to Alaska Natives join in this case to support the Secretary’s

assertion of authority under Sections 1302(h) and 910 to make the Land

Exchange without a NEPA review. In short, the Secretary properly applied

Sections 1302(h) and 910 of ANILCA to the Land Exchange.



                                                                                  23
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 31 of 48
      A. The Land Exchange is exempt from NEPA under Section 1302 (h)
         of ANILCA:

      Section 1302(h) of ANILCA provides:

      Notwithstanding any other provision of law, in acquiring lands for
      purposes of this Act, the Secretary is authorized to exchange lands
      (including lands within conservation units and within the National Forest
      System) or interests therein (including Native selection rights) with the
      corporations organized by the Native Groups, Village Corporations,
      Regional Corporations, and the Urban Corporations, and other
      municipalities and corporations or individual, the State (acting free of the
      restrictions of 6(i) of the Alaska Statehood Act), or any Federal agency.

      The phrase Notwithstanding any other provision of law, is a Congressional

directive that exempts an action from NEPA and other statutory impediments to

approval. As Judge Beistline put in State of Alaska v. United States Forest

Service, 2019 WL 2465174 Slip Op at 2 (Attachment 1):

      Congress’s grant “notwithstanding any other provision of law” exempts
      the Section 4407 easements from Defendants’ review and decision
      making       under the National Environmental Policy Act (“NEPA”), 42
      U.S.C. §§ 4321, et seq., the National Forest Management Act, 16 U.S.C.
      §§ 1600, et seq.,and any regulations or Forest Plan promulgated
      thereunder. The Court expressly rejects Defendants’ interpretation of the
      D-2 easement that would require a Forest Service NEPA review and
      decision prior to the State of Alaska ground disturbing activities within the
      boundaries of a D-2 easement area.

Judge Beistline’s application of the “notwithstanding any other provision of law”

language to exempt the easements from NEPA and NFMA is consistent with

Ninth Circuit precedent. Oregon Natural Resources v. Thomas,92 F.3d 792, 796

(1996).
                                                                                  24
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 32 of 48
      In Consejo De Desarrollo Economico De Mexacali v. United States, 482

F3d 1157 (9th Cir. 2007) the Court determined the extent to which the phrase

“Notwithstanding any other provision of law, upon the date of enactment of this

Act, the Secretary shall, without delay, carry out the All American Canal Lining

Project” applied to the All–American Canal, which is one of the world’s largest

irrigation canals, carrying water from the Colorado River to the Imperial Valley

in California. The Court held:

      Placing the “notwithstanding” language of the 2006 Act in context, we are
      guided by the further statutory language that the Lining Project proceed
      “without delay” “upon the enactment of this Act.” 2006 Act § 395(a).   If
      Congress had intended for the Lining Project to proceed under the usual
      course of administrative proceedings, it would have been unnecessary for
      Congress to act at all. The environmental challenges would have been
      resolved in due course. However, proceeding along the usual course of
      resolving environmental disputes would be inconsistent with the Bureau
      of Reclamation proceeding “without delay” “upon the enactment of this
      Act.” Consejo, supra., at 1169.
            -      -            -           -            -         -

      Congress has instructed otherwise, “notwithstanding any other provision of
      law.” Therefore, we must construe the 2006 Act as exempting the Lining
      Project from the identified statutory claims. Consejo, supra., at 1169.

      While Section 1302 (h) does not include the words “without delay,” the

need to expeditiously transfer their land to Alaska Natives without a NEPA

review is made abundantly clear in Committee Report S. REP. NO. 96-413, at

292; Attachment 2 of Plaintiffs’ Brief at 9; See also n. 166 Plaintiffs’ Brief at



                                                                                25
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 33 of 48
33.:11

         This section provides that the National Environmental Policy Act (NEPA)
         shall not be construed as requiring the preparation of an environmental
         impact statement in the implementation of the Alaska Native Claims
         Settlement Act, as amended, or implementation of this Title. This section is
         intended to cover every possible action which has and will be necessary
         for the Secretary to take in the process of conveying land title to the
         Alaska Natives. It is intended that there will be no ambiguity as to the
         intent of this section and it should be liberally construed in order to
         expedite the implementation of the ANCSA, as amended, and this Title.

         Actions taken by the Secretary under the ANCSA that may be interpreted as
         major Federal actions under the National Environmental Policy Act have
         principally been at the direction of Congress in the ANCSA or amendments
         thereto. It is imperative that the Natives receive their land as quickly as
         possible. Time is of the essence. Preparation of an environmental impact
         statement under the NEPA is unnecessary and not warranted where
         implementation of the ANCSA of this Title is involved. (Emphasis
         added).

         The Report shows that, as in Consejo, Congress intended that conveyances,

like the Land Exchange in this case, occur “as quickly as possible,” making an EIS

under NEPA “unnecessary.” As in Consejo, if Congress had intended for the land

exchanges to proceed under the usual course of administrative proceedings,

including a NEPA review, it would have been unnecessary for Congress to include

the “notwithstanding any other provision of law” phrase. It follows that, as in

Consejo, Congress employed the phrase “notwithstanding any other provision of

11
  This Report, prepared almost 10 years after passage of ANSCA, shows
Congressional concern with the injustice of the slow progress in completing
ANCSA land entitlements.
                                                                                   26
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
         Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 34 of 48
law” in ANILCA § 1302 (h) to exempt ANCSA and ANILCA land exchanges with

Native entities from NEPA.

      The Eleventh Circuit found it persuasive that the phrase says

“notwithstanding any other provision of law.” “Nothing about the word "any"

suggests that "law" should refer only to appropriation laws, rather than "any" laws.

Miccosukee Tribe of Indians v. United States Army Corps of Engineers 619 F.3d

1289, 1301 (11th Cir. 2010).

      In the same way, the word “any” in ANILCA § 1302 (h) necessarily

includes NEPA and any other law affecting a land exchange. This interpretation is

consistent with the Plain Meaning canon of statutory construction.

      A. The Land Exchange Is Also Exempt from NEPA under Section 910
         of ANILCA

      Paragraph A of the Agreement sets out the authority under which the

Secretary made the Land Exchange:

         The Parties agree that the exchange is made pursuant to the Secretary of
         the Interior’s authority under section 1302(h) of ANILCA, as amended,
         16 U.S.C. § 3192(h), that pursuant to 16 U.S.C. § 1613a this exchange of
         land is a conveyance under ANCSA and therefore subject to section 910
         of ANILCA, 43 U.S.C. § 1638.

The Decision Document explains that:

      Significantly, ANILCA also provides that the National Environmental
      Policy Act of 1969 (NEPA) should not be construed as requiring
      preparation of an environmental impact statement for “withdrawals,
      conveyances, regulations, orders, easement determinations, or other
                                                                                  27
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 35 of 48
      actions” that lead to the issuance of conveyances to Native Corporations
      under either ANCSA or ANILCA. Decision Document at 15. (AR
      INT- 002828).

      Nevertheless, Plaintiffs argue that the Land Exchange required a NEPA

analysis because:

      [W]hile the list included in Section 910 is inclusive it does not include land
      exchanges. This makes sense because conveyances of lands under
      ANCSA, which Congress sought to expedite in ANILCA, were not
      occurring by land exchange. Plaintiffs’ Brief at 31.

Plaintiffs also argue the plain language of ANILCA § 910 makes the exemption

dependent on the conveyance being made under ANCSA, or the ANILCA

amendments to ANCSA to fulfill land entitlements. Plaintiffs’ Brief at 32.


      Plaintiffs’ argument is refuted by 16 U.S.C. § 1613a which deems a land

exchange to be an ANCSA conveyance:

      All land and interests in land in the State of Alaska conveyed by the
      Federal Government under the Alaska Native Claims Settlement
      Act (43 U.S.C. 1601 et seq.) to a Native Corporation and reconveyed by
      that Native Corporation, or a successor in interest, in exchange for any
      other land or interest in land in the State of Alaska and located within the
      same region (as defined in section 9(a) of the Alaska Native Claims
      Settlement Act (43 U.S.C. 1608(a)), to a Native Corporation under an
      exchange or other conveyance, shall be deemed, notwithstanding the
      conveyance or exchange, to have been conveyed pursuant to that Act.

So, Plaintiffs are simply wrong: 16 U.S.C. § 1613a provides that land exchanges

are deemed to be conveyances under ANCSA and thus exempt from NEPA under

ANILCA § 910.
                                                                                   28
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 36 of 48
          In addition, while Section 910 does not expressly use the words “land

exchange,” it does expressly include authority to apply Section 910 to “other

actions which lead to the issuance of conveyances to Natives or Native

Corporations, pursuant to the Alaska Native Claims Settlement Act, or this Act.”

Again, 43 U.S.C. § 1613 (a) deems an exchange of lands to be a conveyance

under ANCSA.

          Finally, Committee Report S. REP. NO. 96-413, at 292;12 makes clear that

Congress intended that ANILCA § 910 be expansively and liberally interpreted

and applied:

          This section is intended to cover every possible action which has and will
          be necessary for the Secretary to take in the process of conveying land title
          to the Alaska Natives. It is intended that there will be no ambiguity as to
          the intent of this section and it should be liberally construed in order to
          expedite the implementation of the ANCSA, as amended, and this Title.

          As a corollary of their argument Plaintiffs also contend that the land

exchange does not fulfill KCC’s ANCSA entitlement because it does not result in

a charge against KCC’s ANCSA entitlement. Therefore, they claim, the Land

Exchange is not exempt under ANILCA § 910. Plaintiffs’ Brief at 34. Plaintiffs

are incorrect. In acquiring the relinquishment of 5430 acres of KCC selection

rights within the Izembek Refuge Wilderness and approximately 500 acres of



12
     Attachment 2 of Plaintiffs’ Brief at 9; See also n. 166 Plaintiffs’ Brief at 33.
                                                                                        29
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
          Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 37 of 48
KCC land within the Refuge, the Secretary agreed to convey 500 acres of land

within the conservation unit (that may never be developed). Decision Document

at 14, n.47. (AR INT- 002827).

      B. Conclusion

      Given: 1) the broad authority Congress gave the Secretary to make land

exchanges pursuant to ANCSA § 22 (f) and ANILCA § 1302 (h); 2) the fact that

Congress granted ANILCA § 1302 (h) land exchange authority to the Secretary

“notwithstanding any other provision of law,” which the Ninth Circuit interprets

to include NEPA; 3) the facts that ANILCA § 910 provides a specific exemption

from NEPA for “conveyances” and “actions which lead to the issuance of

conveyances to” … “Native Corporations,” and that a land exchange is deemed

to be a conveyance under ANCSA pursuant to 16 U.S.C. § 1613a; and 4) a

Congressional Report (S. REP. NO. 96-413) which directed that ANILCA § 910

be expansively and liberally interpreted and applied; the conclusion is compelled

that NEPA does not apply to the Land Exchange.

      V.     THE LAND EXCHANGE FURTHERS THE PURPOSES OF
             ANILCA
      Plaintiffs complain that this ANILCA § 1302 (h) Land Exchange “violates

ANILCA because it does not further its purposes” which they incorrectly limit to

“conservation and protection of ecologically important habitats, wildlife and

wilderness values, and subsistence.” Plaintiffs Brief at 19.
                                                                                30
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 38 of 48
      The purposes of ANILCA are far broader and include many more purposes

than acknowledged by Plaintiffs:


         1. ANILCA and ANSCA are intertwined. Of the 18 defined terms in
            ANILCA, nine refer directly to ANCSA or ANCSA terms.
            Additionally, Section 1302(h) relies specifically on the definitions of
            Native selections, Native Groups, Regional Corporation, Village
            Corporation and Urban Corporation specifically defined by
            ANILCA.;

         2. ANILCA has 15 Titles of which Sections 101(a) and (b) and Section
            303(3) (re-designating Izembek Refuge) are a small part;

         3. ANILCA Section 101(c) specifically declares it a purpose of
            ANILCA “to provide for the opportunity for rural residents engaged
            in a subsistence way of life;”

         4. ANILCA Section 303(3) defines the purposes for which the Refuge
            was re-designated to include:’ “the opportunity for continued
            subsistence for local residents.” (emphasis added). The reference to
            local residents is significant and specific. With one Exception, none
            of Plaintiffs’ Declarants is a local resident and none participates in
            subsistence;

         5. ANILCA Section 101(d) states that: “The Act . . . provides . . . for the
            satisfaction of the economic and social needs of the State of Alaska
            and its people. ANILCA § 101(d) (emphasis added). This clearly
            includes the Aleut people and other residents in King Cove and Cold
            Bay; and

         6. ANILCA Section § 1110 provides in holder access to occupants
            “effectively surrounded by one or more conservation system units.” In
            this case, King Cove and any of KCC’s lands are effectively
            surrounded by the Izembek CSU due to the impassable terrain and a
            treacherous ocean, leaving the only possible land access to Cold Bay
            through the Izembek unit. ANILCA § 1110 provides that under such
            circumstances “the private owner or occupier shall be given by the
                                                                                 31
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 39 of 48
             Secretary such rights as may be necessary to assure adequate and
             feasible access for economic and other purposes.” Given that the Land
             Exchange contemplates a possible road in the future to provide
             exactly such access to King Cove residents, the Land Exchange
             clearly furthers a purpose of ANILCA.

      In National Audubon Society v. Hodel, 606 F. Supp. 825, 828-29 (D. Alaska

1984) the Court found ANILCA § 1302 (h) imposes two requirements on the

Secretary. The first requirement is that the exchange “will result in acquiring lands

for the purposes of ANILCA.” The second requirement is that the exchange must

further the public interest only if the lands to be exchanged are of unequal value,

which does not apply to this Land exchange which is for equal value. Regarding

the first requirement - that the exchange will result in acquiring lands for the

purposes of ANILCA – Judge Fitzgerald simply listed the ANILCA purposes

which the Secretary had concluded would be furthered by the land exchange. Id. at

829. Secretary Bernhardt did much more than simply list the ANILCA purposes

that justified the Land Exchange. Citing City of Angoon v. Marsh, 749 F.2d 1413,

1415 (9th Cir. 1984) Secretary Bernhardt described his approach to “acquiring

lands for the purposes of ANILCA” as follows:

      Congress enacted ANILCA "to preserve and protect 'nationally significant
      natural, scenic, historic, archeological, geological, scientific, wilderness,
      cultural, recreational, and wildlife values' and landscapes by creating
      ‘conservation system units,' such as national parks, preserves, refuges, and
      other Federal reservations." Congress also protected the "subsistence way of
      life for rural residents" with this act as well as the resources upon which they
      depend, in order to remove the need for future legislation regarding
                                                                                   32
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 40 of 48
     environmental conservation and subsistence uses. The Ninth Circuit has
     opined that these purposes of ANILCA can be distilled into the "dual
     purpose" of furnishing "guidelines for the protection for the national interest
     in the scenic, natural, cultural and environmental values of the public lands
     in Alaska and to provide an adequate opportunity for satisfaction of the
     economic and social needs of the people of Alaska." Congress structured
     ANILCA in this fashion after becoming "aware of the need for a legislative
     means of maintaining the proper balance between the designation of national
     conservation areas and the necessary disposition of public lands for more
     intensive private use. Decision Document at 13 – 14. (AR INT- 002826 –
AR INT - 002827).

Applying these principles Secretary Bernhardt found with respect to the land

acquired from KCC:

      I find that the habitat the FWS would receive for addition to the refuge in the
      proposed land exchange is consistent with and will be acquired for the
      purposes of ANILCA. While the 2013 ROD discounted the value of the
      habitat FWS would receive in a potential land exchange, I find that Federal
      ownership and a more permanent conservation status for the lands and land
      selection rights to be acquired enhances the purposes of the Refuge. In fact,
      as noted in the record, the 1998 Izembek Land Protection Plan identified
      lands owned by King Cove Corporation within the Refuge boundaries as
      containing valuable fish and wildlife habitat and prioritized this land for
      acquisition and protection. Decision Document at 18. (AR INT - 002831).

      Plaintiffs clearly disagree with the Secretary regarding how to balance and

apply these many ANILCA purposes in making this specific land exchange:

      In sum, the Exchange Agreement is for the specific purpose of taking land
      out of Izembek and designated Wilderness for a road. The protection of
      human life and safety cannot be at the expense of ANILCA’s and Izembek’s
      purposes. Plaintiffs’ Brief at 24 - 25.

However, ANCSA § 22 (f) and ANILCA § 1302 (h) vest tremendous discretion in

the Secretary to make a land exchange agreement. The APA does not allow
                                                                                  33
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 41 of 48
Plaintiffs to second guess the Secretary on the values and risks he is authorized to

take into account in making a land exchange decision. Lands Council v. McNair,

537 F.3d 981 (9th Cir. 2008), aff’d, 629 F.3d 1074 (9th Cir. 2010); League of

Wilderness Defenders Blue Mountains Biodiversity Project v. Allen, 615 F.3d 1122

(9th Cir. 2010). Accordingly, Secretary Bernhardt had the authority under

ANILCA to weigh the value of the lives of the people at King Cove differently

than Plaintiffs:

      I choose to place greater weight on the welfare and well-being of the Alaska
      Native people who call King Cove home. I value the well-being of an entire
      community over the impacts derived from the change in ownership of these
      various parcels of property which are an incredibly small percentage of
      Alaska’s Wilderness.

      In conclusion, given: 1) the broad discretion vested in the Secretary by

ANCSA § 22 (f) and ANILCA § 1302 (h) to make land exchanges; 2) the many

purposes of ANILCA, the balancing of which (in determining what is an ANILCA

purpose) Section 1302 (h) assigns to the Secretary; 3) the Secretary’s explanation

why the Land Exchange meets ANILCA’s purposes; and 4) the fatal flaw in

Plaintiffs’ argument (that the Decision Document authorizes construction of a




                                                                                 34
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 42 of 48
road); the Plaintiffs’ contention that the Land Exchange violates ANILCA because

it does not further its purposes is without merit.13

      VI.    THE LAND EXCHANGE IS NOT SUBJECT TO, AND THUS,
             DID NOT VIOLATE TITLE XI

      ANILCA § 1104 says “[N]o action by any Federal agency under applicable

law with respect to the approval or disapproval of the authorization, in whole or in

part, of any transportation or utility system shall have any force or effect unless the

provisions of this section are complied with.” ANILCA § 1102 (4)(A) defines

“transportation or utility system” to mean “any type of system described in

subparagraph (B) [among which is a road] if any portion of the route of the system

will be within any conservation system unit, national recreation area, or national

conservation area in the State (and the system is not one that the department or

agency having jurisdiction over the unit or area is establishing incident to its

management of the unit or area).

      Plaintiffs assert that Title XI provides the sole authority for approval of a

road “within a conservation system unit like Izembek,” which the Secretary cannot
13
  Plaintiffs point out that although the Secretary says: “This balancing of needs
would be enhanced through the adoption of restrictions on the nature of any road
to single-lane gravel construction on which non-medical uses and access would be
severely limited” Decision Document at 19. (AR INT- 002832). This requirement
is not reflected in the Land Exchange Agreement. Plaintiffs’ Brief at 23. The
Decision Document requirement that “non-medical uses and access would be
severely limited” governs and will be included in the conveyance document.

                                                                                    35
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 43 of 48
“circumvent” by a land exchange. Plaintiffs Brief at 25. However, as the Decision

Document points out the fatal flaws with this argument are: 1) Title XI does not

apply because the Land Exchange does not authorize construction of a road,14 and,

thus, there is no “transportation or utility system” involved in this land exchange;

and 2) it fails to recognize that after the Land Exchange the 500 acres conveyed to

KCC will no longer be in the Refuge – the KCC land will not be within a CSU.

Decision Document at 14 – 15, n. 47. (AR 002827-28).

      Even if Title XI somehow applied, Congress employed the phrase

“notwithstanding any other provision of law” in ANILCA § 1302 (h) to exempt

ANCSA and ANILCA land exchanges with Native entities. The word “any”

necessarily includes Title XI and any other law affecting a land exchange. This

interpretation is consistent with the Plain Meaning canon of statutory construction.

      In addition, Plaintiffs’ interpretation that the general provisions of Title XI

should trump conveyances to Natives under ANILCA § 1302 (h) is inconsistent

with the canon of construction that a specific provision applies over the general

one no matter how “inclusive may be the general language of a statute.” Varity

Corp. v. Howe, 516 U.S. 489, 519 (1996). This canon is particularly applicable



14
  “To be clear, the exchange of lands does not itself authorize the construction of a
road.” Decision Document at 2. (AR 002815).


                                                                                   36
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 44 of 48
when “Congress has enacted a comprehensive scheme and has deliberately

targeted specific problems with specific solutions.” Id. By ANILCA § 1302 (h)

Congress specifically enacted a process to expeditiously convey land to

Natives. Congress prioritized the specific directive of ANILCA § 1302 (h) over

any general provision of law when it included the “notwithstanding any other

provision of law” clause in its lead-in language.

      VII. THE    SECRETARY  DID  NOT    VIOLATE   THE
           CONSULTATION REQUIREMENTS OF THE ENDANGERED
           SPECIES ACT

      Defendant-Intervenors hereby incorporate by reference the reasons set out

in the Defendants’ Opposition Brief explaining why the change in land

ownership resulting from the Land Exchange does not trigger consultation under

the Endangered Species Act (hereinafter “ESA”) and thus does not violate the

Section 7 consultation requirement or any other provision of the ESA.


      VIII. VACATING THE AGREEMENT IS AN INAPPROPRIATE
            AND UNNECESSARY REMEDY.

      Vacatur is an inappropriate and unnecessary remedy here. Unlike the cases

cited by Plaintiffs, this case is not about a regulation (Pollinator Stewardship

Council v. EPA 806 F.3d 520 (9th Cir. 2015)) or an agency permit (Couer Alaska

Inc. v. S.E. Alaska Conservation Council, 557 U.S. 261, 129 S.Ct. 2458 (2009).

Because this is a land agreement between the Secretary and an Alaska Native
                                                                               37
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 45 of 48
organization, the Court should make every effort to follow the time-honored rule

and resolve ambiguities in favor of the Native organization and allow the parties

to remedy any insufficiencies found by the Court.

      Should the Court grant Plaintiffs’ Motion for Summary Judgment,

Defendant Intervenors request the Court to authorize additional briefing on the

remedy so that the remedy can be consistent with the Court’s Order.

      IX.    CONCLUSION

      Plaintiffs’ Motion for Summary Judgment should be denied and Summary

Judgment should be granted to Defendants and Defendant Intervenors.

      RESPECTFULLY SUBMITTED this 9th day of March 2020.

                                       s/Steven W. Silver
                                       Steven W. Silver Alaska Bar No. 7606089
                                       Robertson, Monagle, and Eastaugh, PC
                                       1810 Samuel Morse Drive Suite 202
                                       Reston, VA 20191
                                       703.527.4414 (office)
                                       703.313.1793 (fax)
                                       ssilver628@aol.com

                                      s/James F. Clark, III Alaska Bar No. 690725
                                      James F. Clark, III
                                      Law Office of James F. Clark
                                      1109 C Street
                                      Juneau, AK 99801
                                      907.586.0122 (main)
                                      907.586-1093 (fax)
                                      jfclarkiii@gmail.com

                                     Attorneys for Defendant-Intervenors
                                                                                38
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 46 of 48
                          CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020 I served a copy of DEFENDANT-
INTERVENORS’ BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT by electronically filing it with the Clerk of the U.S.
District Court for Alaska which will send electronic copies of such filing to all
attorneys of record in this case, all of whom are registered with the Court’s
CM/ECF system
                                       s/Steven Silver
                                       Steven Silver
                                       Alaska Bar No. 7606089
                                       Robertson, Monagle, and Eastaugh, PC
                                       1810 Samuel Morse Drive Suite 202
                                       Reston, VA 20191
                                       703.527.4414 (office)
                                       703.313.1793




                                                                               39
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 47 of 48
                                                                          40
Friends of Alaska National Wildlife Refuges et.al. v, Bernhardt et. al.
Case 3:19-cv-00216-JWS
       Case 3:19-cv-00216-JWS Document 39 Filed 03/09/20 Page 48 of 48
